Exhibit 10.2

JOINDER AGREEMENT

TO THE

REGISTRATION RIGHTS AGREEMENT

OF

TCP INTERNATIONAL HOLDINGS LTD.

June 24, 2014

WHEREAS, on June 24, 2014, Solomon Yan transferred (the “Transfer”) 2,034,789
common shares (the “Shares”) of TCP International Holdings Ltd., a Swiss
corporation (the “Company”), to Cherry Plus Limited, BVI, being a company
incorporated under the laws of the British Virgin Islands (“Cherry Plus”).

WHEREAS, Cherry Plus is the record owner of the Shares on the date hereof.

WHEREAS, the Transfer constitutes a permitted assignment of Registrable
Securities under the terms of the Registration Rights Agreement, dated March 21,
2012, by and among the Company , Ellis Yan, Solomon Yan and The Lillian Yan
Irrevocable Trust, which is attached hereto as Exhibit A (the “Registration
Rights Agreement”).

NOW, THEREFORE, the parties hereto agree as set forth below:

1. Cherry Plus hereby agrees to be bound by all applicable provisions of the
Registration Rights Agreement.

2. Cherry Plus shall hereinafter be treated for all intents and purposes as, and
shall be entitled to all of the rights and subject to all of the obligations of,
an Investor under the Registration Rights Agreement.

3. This Agreement shall be governed by the laws of the State of New York.

[Execution Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement.

 

CHERRY PLUS LIMITED

/s/ Solomon Yan

By:   Solomon Yan Title:   Sole Director

 

[Execution Pages]



--------------------------------------------------------------------------------

Acknowledged, Accepted and Agreed: ELLIS YAN

/s/ Ellis Yan

SOLOMON YAN

/s/ Solomon Yan

THE LILIAN YAN IRREVOCABLE TRUST

 

By:  

/s/ Valarie Campbell

Name:  

Valarie Campbell

Title:   Trustee

 

By:  

/s/ Ira Kaplan

Name:  

Ira Kaplan

Title:   Trustee TCP INTERNATIONAL HOLDINGS LTD.

 

By:  

/s/ Ellis Yan

Name:  

Ellis Yan

Title:  

Chief Executive Officer

 

[Execution Pages]



--------------------------------------------------------------------------------

EXHIBIT A

TCP International Holdings Ltd. Registration Rights Agreement



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of March 21, 2012,
by and among:

(1) TCP International Holdings Ltd., a company incorporated in Switzerland (the
“Company”); and

(2) Ellis Yan, Solomon Yan and The Lillian Yan Irrevocable Stock Trust (each, an
“Investor”, and collectively, the “Investors”).

The Investors on the one hand, and the Company on the other hand, are sometimes
herein referred to each as a “Party,” and collectively as the “Parties.”

In consideration of the premises set forth above, the mutual promises and
covenants set forth herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties agree as
follows:

1. Interpretation.

1.1 Definitions. The following terms shall have the meanings ascribed to them
below:

“Affiliate” means, with respect to a specified person, a person that directly or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.

“Applicable Securities Laws” means the securities law of the United States,
including the Exchange Act and the Securities Act, and any applicable securities
law of any state of the United States.

“Board” or “Board of Directors” means the board of directors of the Company.

“Business Day” means any day that is not a Saturday, Sunday, public holiday or
other day on which commercial banks are required or authorized by law to be
closed in Switzerland, the PRC, or the City of New York.

“Commission” means the Securities and Exchange Commission of the United States
or any other federal agency at the time administering the Securities Act.

“Common Shares” means the common shares, CHF $.10 per share, of the Company.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Form F-3” means Form F-3 promulgated by the Commission under the Securities Act
or any successor form or substantially similar form then in effect.

“Form S-3” means Form S-3 promulgated by the Commission under the Securities Act
or any successor form or substantially similar form then in effect.



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government or any province or state
or any other political subdivision thereof; any entity, authority or body
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any government authority,
agency, department, board, commission or instrumentality of Switzerland, the PRC
or any other country, or any court, tribunal or arbitrator, and any
self-regulatory organization.

“Holder” means the Investors and transferees as permitted by Section 3.6 holding
Registrable Securities.

“IPO” means the Company’s underwritten registered initial public offering of
Common Shares.

“Law” means any constitutional provision, statute or other law, rule,
regulation, official policy or interpretation of any Governmental Authority and
any injunction, judgment, order, ruling, assessment or writ issued by any
Governmental Authority.

“Person” means any individual, corporation, partnership, limited partnership,
proprietorship, association, limited liability company, firm, trust, estate or
other enterprise or entity.

“PRC” means the People’s Republic of China.

“Registration” means a registration effected by preparing and filing a
Registration Statement and the declaration or ordering of the effectiveness of
that Registration Statement; and the terms “Register” and “Registered” have
meanings concomitant with the foregoing.

“Registrable Securities” means all of the Common Shares owned by the Investors
as of the date hereof or hereinafter acquired by the Investors.

“Registration Statement” means a registration statement prepared on Form F-1,
F-3, S-1 or S-3 under the Securities Act (including Rule 415 under the
Securities Act).

“Securities Act” means the United States Securities Act of 1933, as amended.

“U.S.” means the United States of America.

1.2 Interpretation. For all purposes of this Agreement, except as otherwise
expressly provided, (i) the terms defined in this Section 1 shall have the
meanings assigned to them in this Section 1 and include the plural as well as
the singular, (ii) all references in this Agreement to designated “Sections” and
other subdivisions are to the designated Sections and other subdivisions of the
body of this Agreement, (iii) pronouns of either gender or neuter shall include,
as appropriate, the other pronoun forms, (iv) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Section or other subdivision, (v) all references in
this Agreement to designated schedules, exhibits and annexes are to the
schedules, exhibits and annexes attached to this Agreement unless explicitly
stated otherwise, (vi) “or” is not exclusive, (vii) the term “including” will be
deemed to be followed by “, but not limited to,” (viii) the terms “shall,”
“will,” and “agrees” are mandatory, and the term “may” is permissive, and
(ix) the term “day” means “calendar day.”

 

6



--------------------------------------------------------------------------------

2.    Registration Rights.

2.1

(a) Request by Holders. If the Company shall at any time beginning 180 days
after the date of the closing of the IPO receive a written request from any
Holder that the Company file a registration statement under the Securities Act
covering the registration of Registrable Securities pursuant to this
Section 2.1, then the Company shall, within five (5) Business Days of the
receipt of such written request, give written notice of such request (“Request
Notice”) to all Holders, and use its best efforts to effect the registration
under the Securities Act of all Registrable Securities that Holders request to
be registered and included in such registration by written notice given by such
Holders to the Company within twenty (20) days after receipt of the Request
Notice, subject only to the limitations of this Section 2.1; provided that, in
connection with a demand registration requested pursuant to this Section 2.1,
the Company shall use best efforts to cause any registration statement relating
thereto to be filed with the Commission within 30 days after such request and
the Company shall use best efforts to cause such registration statement to be
declared effective by the Commission within 60 days of such request; provided,
that the Company shall not be obligated to effect any such registration:

 

  (i) if the Company has, within the six (6) month period preceding the date of
such request, already effected a registration under the Securities Act pursuant
to this Section 2.1 or Section 2.3 or in which the Holders had an opportunity to
participate pursuant to the provisions of Section 2.2, other than a registration
from which all or any portion of the Registrable Securities the Holders
requested be included in such registration have been excluded in accordance with
Section 2.3(b);

 

  (ii) if such Holders, together with the holders of any other securities of the
Company entitled to inclusion in such Registration, propose to sell Registrable
Securities and such other securities (if any) at an aggregate price to the
public (before payment of any underwriters’ discounts or commissions) of less
than U.S. $1,000,000;

 

  (iii) if in any particular jurisdiction in which the Company would be required
to execute a general consent to service of process in effecting such
Registration, qualification or compliance unless the Company is already
qualified to do business or subject to service in such jurisdiction and except
as may be required by the Securities Act;

 

  (iv)

if the Company shall furnish to the Holder requesting such Registration a
certificate signed by the Chairman of the Board of Directors of the Company
stating that in the good faith judgment of the Board of Directors of the
Company, it would be materially

 

7



--------------------------------------------------------------------------------

  detrimental to the Company and its shareholders for such Registration to be
effected at such time, in which event the Company shall have the right to defer
the filing of the Registration Statement no more than once during any twelve
(12) month period for a period of not more than ninety (90) days after receipt
of the request of the Investor requesting Registration under this Section 2.3,
provided that the Company shall not register any of its other securities during
such ninety (90) day period; or

 

  (v) after the Company has effected two (2) such registrations pursuant to this
Section 2.1(a), and each such registration has been declared or ordered
effective.

(b) Underwriting. If any Holder intends to distribute the Registrable Securities
covered by their request made pursuant to Section 2.1(a) by means of an
underwriting, then such Holder shall so advise the Company as a part of its
request made pursuant to this Section 2.1 and the Company shall include such
information in the Request Notice referred to in Section 2.1(a). In the event of
an underwritten offering, the right of any Holder to include its Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
the Holder that made the request pursuant to Section 2.1(a) and such Holder) to
the extent provided herein. All Holders proposing to distribute their securities
through such underwriting shall enter into an underwriting agreement in
customary form with the managing underwriter or underwriters selected for such
underwriting by the Holders of a majority of the Registrable Securities being
registered and reasonably acceptable to the Company. Notwithstanding any other
provision of this Section 2.1, if the underwriter(s) advise(s) the Company and
the Holders participating in such offering in writing that marketing factors
require a limitation of the number of securities to be underwritten, then the
Company shall so advise all Holders of Registrable Securities which would
otherwise be registered and underwritten pursuant hereto, and the number of
Registrable Securities that may be included in the underwriting shall be reduced
as required by the underwriter(s) and allocated among the Holders of Registrable
Securities on a pro rata basis according to the number of Registrable Securities
then outstanding held by each Holder requesting registration; provided, however,
that the number of shares of Registrable Securities to be included in such
underwriting and registration shall not be reduced below twenty-five percent
(25%) of the aggregate number of Registrable Securities for which inclusion has
been requested, and unless all other securities of the Company (including,
without limitation, securities proposed to be offered by the Company) are first
entirely excluded from the underwriting and registration including, without
limitation, all shares that are not Registrable Securities and are held by any
other person, including, without limitation, any person who is an employee,
officer or director of the Company. If any Holder disapproves of the terms of
any such underwriting, such Holder may elect to withdraw therefrom by written
notice to the Company and the underwriter(s), delivered at least ten
(10) Business Days prior to the effective date of the Registration Statement.
Any Registrable Securities and/or other securities so excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration.

 

8



--------------------------------------------------------------------------------

2.2 Piggyback Registrations.

(a) The Company shall notify each Holder in writing at least thirty (30) days
prior to filing any Registration Statement under the Securities Act for purposes
of effecting a public offering of securities of the Company for cash (including
any Registration Statement relating to secondary offerings of securities of the
Company, but excluding any Registration Statements filed in connection with the
IPO, under Section 2.3 of this Agreement or relating to any employee benefit
plan or a corporate reorganization), and shall afford each Holder an opportunity
to include in such Registration Statement all or any part of the Registrable
Securities then held by such Holder to the extent provided herein. If a Holder
desires to include in any such Registration Statement all or any part of the
Registrable Securities held by it, it shall within twenty (20) days after
receipt of the above-described notice from the Company so notify the Company in
writing and in such notice shall inform the Company of the number of Registrable
Securities such Holder wishes to include in such Registration Statement. If such
Holder decides not to include all of its Registrable Securities in any
Registration Statement thereafter filed by the Company, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent Registration Statement as may be filed by the Company with
respect to offerings of its securities, all upon the terms and conditions set
forth herein.

(b) Underwriting. If a Registration Statement under which the Company gives
notice under this Section 2.2 is for an underwritten offering, then the Company
shall so advise each Holder. In such event, the right of any of a Holder’s
Registrable Securities to be included in a Registration pursuant to this
Section 2.2 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. If a Holder proposes to distribute
its Registrable Securities through such underwriting it shall enter into an
underwriting agreement in customary form with the managing underwriter or
underwriters selected for such underwriting. If the managing underwriter(s)
determine(s) in good faith that marketing factors require a limitation of the
number of Common Shares to be underwritten, then the managing underwriter(s) may
exclude any or all Common Shares held by the Holder from the Registration and
the underwriting. If a Holder disapproves of the terms of any such underwriting,
such Holder may elect to withdraw therefrom by written notice to the Company and
the underwriter(s), delivered at least ten (10) Business Days prior to the
effective date of the Registration Statement. Any Registrable Securities
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the Registration.

(c) No Limit on Number of Piggyback Registrations. There shall be no limit on
the number of times the Holder may request Registration of Registrable
Securities under this Section 2.2.

 

9



--------------------------------------------------------------------------------

2.3 Form F-3 Registration.

(a) In case the Company shall receive from a Holder a written request or
requests that the Company effect a Registration on Form F-3 or S-3, as
applicable (and any related qualification or compliance) with respect to all or
any part of the Registrable Securities owned by such Holder, then the Company
shall promptly give written notice of the proposed Registration and such
Holder’s request therefor, and any related qualification or compliance, to all
other Holders; and, subject to the provisions of Sections 2.3(b) and (c), as
soon as practicable but in no later than forty-five (45) days after receipt of
the request of such Holder, effect such Registration and all such qualifications
and compliances as may be so requested and as would permit or facilitate the
sale and distribution of such Registrable Securities of such Holder as are
specified in such request, together with all or such portion of the Registrable
Securities of any other Holder joining in such request as are specified in a
written request given within fifteen (15) days after receipt of such written
notice from the Company.

(b) Notwithstanding anything to the contrary provided above, the Company shall
not be obligated to effect any such Registration, qualification or compliance
pursuant to this Section 2.3:

 

  (i) if Form F-3 or S-3, as applicable, or similar form, is not available for
such offering by the Holders;

 

  (ii) if such Holders, together with the holders of any other securities of the
Company entitled to inclusion in such Registration, propose to sell Registrable
Securities and such other securities (if any) at an aggregate price to the
public (before payment of any underwriters’ discounts or commissions) of less
than US$1,000,000;

 

  (iii) if the Company shall furnish to the Holder requesting such Registration
a certificate signed by the Chairman of the Board of Directors of the Company
stating that in the good faith judgment of the Board of Directors of the
Company, it would be materially detrimental to the Company and its shareholders
for such Registration to be effected at such time, in which event the Company
shall have the right to defer the filing of the Registration Statement no more
than once during any twelve (12) month period for a period of not more than
ninety (90) days after receipt of the request of the Investor requesting
Registration under this Section 2.3, provided that the Company shall not
register any of its other securities during such ninety (90) day period; or

 

  (iv) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such Registration, qualification or compliance unless the Company is
already qualified to do business or subject to service of process in that
jurisdiction and except as may be required by the Securities Act.

 

10



--------------------------------------------------------------------------------

(c) Underwriter’s Discretion. If the managing underwriter(s) determine(s) in
good faith that marketing factors require a limitation of the number of Common
Shares to be underwritten, then the managing underwriter(s) may exclude any or
all Common Shares held by the Holder from the Registration and the underwriting.
If a Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw therefrom by written notice to the Company and the
underwriter(s), delivered at least ten (10) Business Days prior to the effective
date of the Registration Statement. Any Registrable Securities excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
Registration.

(d) No Limit on Number of Form F-3 Registrations. There shall be no limit on the
number of times the Holder may request Registration of Registrable Securities
under this Section 2.3.

2.4 Expenses. All expenses that are applicable to the sale of Registrable
Securities pursuant to this Agreement and incurred in connection with
Registrations, filings or qualifications pursuant to this Agreement, including
all Registration, filing and qualification fees, printers’ and accounting fees,
fees and disbursements of counsel for the Company, and one counsel for all
holders of registration rights relating to any securities of the Company, shall
be borne by the Company; provided that (i) each Holder shall bear its own
underwriting discounts and commissions applicable to the sale of its Registrable
Securities in such Registration and (ii) if one or more Holders engages its or
their own counsel, such Holders shall bear the legal fees for any other counsel
engaged in connection with such Registration. The Company shall not, however, be
required to pay for any expenses of any Registration proceeding begun pursuant
to this Agreement if the Registration request is subsequently withdrawn at the
request of a majority-in-interest of the Holders requesting such Registration
(in which case all participating holders shall bear (or reimburse the Company to
the extent paid by the Company) such expenses pro rata based upon the number of
Registrable Securities that were to be thereby Registered in the withdrawn
Registration).

2.5 Obligations of the Company. Whenever required to effect the Registration of
any Registrable Securities under this Agreement the Company shall, as
expeditiously as reasonably possible:

(a) Registration Statement. Prepare and file with the SEC a Registration
Statement with respect to such Registrable Securities and use its best efforts
to cause such Registration Statement to become effective provided, however, that
(x) before filing a Registration Statement or prospectus or any amendments or
supplements thereto, the Company shall provide counsel for holders of
registration rights relating to securities of the Company with an adequate and
appropriate opportunity to review and comment on such Registration Statement and
each prospectus included therein (and each amendment or supplement thereto) to
be filled with the SEC, subject to such documents being under the Company’s
control, and (y) the Company shall notify the counsel and each seller of
Registrable Securities of any stop order issued or threatened by the SEC and
take all action required to prevent the entry of such stop order or to remove it
if entered.

(b) Amendments and Supplements. Prepare and file with the SEC such amendments
and supplements to such Registration Statement and the prospectus used in

 

11



--------------------------------------------------------------------------------

connection with such Registration Statement to keep such Registration Statement
effective for up to the shorter of one hundred twenty (120) days or until the
distribution contemplated in the Registration Statement has been completed,
provided that if a Holder has requested that a Registration be for an offering
on a continuous basis pursuant to Rule 415 under the Securities Act, then the
Company shall keep such Registration Statement effective until the shorter of
(i) one hundred and eighty (180) days or (ii) until such time as all Registrable
Securities covered by such Registration Statement have been sold, and the
Company shall comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement during
such period in accordance with the intended methods of disposition by the
sellers thereof set forth in such Registration Statement.

(c) Prospectuses. Furnish to each Holder such numbers of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as it may reasonably request in order
to facilitate the disposition of Registrable Securities owned by it.

(d) Blue Sky. Use its best efforts to register and qualify the securities
covered by such Registration Statement under such other securities or “blue sky”
laws of such jurisdictions as shall be reasonably requested by a Holder,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions unless the Company is
already subject to service of process in such jurisdiction and except as may be
required by the Securities Act.

(e) Underwriting. In the event of any underwritten public offering, enter into
and perform its obligations under an underwriting agreement, in usual and
customary form, with the managing underwriter of such offering. The Holders
participating in such underwriting shall also enter into and perform its
obligations under such an agreement with respect to its securities included in
such underwriting; provided that (i) no Holder will be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements specifically
regarding such Holder, its rights, title and interest in the Registrable
Securities and its intended method of distribution and (ii) no Holder will be
required to provide an indemnity in such underwriting agreement that is broader
than the provisions in Section 2.7(b) of this Agreement.

(f) Notification. Notify the Holders of Registrable Securities covered by such
Registration Statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statement therein not misleading in the light of the circumstances then existing
and the Company shall promptly prepare a supplement or amendment to such
prospectus (and, if necessary, a post-effective amendment to the Registration
Statement) and furnish to the seller of Registrable Securities a reasonable
number of copies of such supplement to or an amendment of such prospectus as may
be necessary so that, after delivery to the purchasers of such Registrable
Securities, such

 

12



--------------------------------------------------------------------------------

prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(g) Exchange Listing. Cause all such Registrable Securities registered pursuant
hereunder to be listed on each securities exchange on which similar securities
issued by the Company are then listed.

(h) Transfer Agent and CUSIP. Provide a transfer agent and registrar for all
Registrable Securities registered pursuant hereunder and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such Registration.

(i) To use its commercially reasonable efforts to furnish, at the request of the
Holder requesting registration of Registrable Securities pursuant to this
Agreement, on the date that such Registrable Securities are delivered to the
underwriters for sale in connection with a Registration pursuant to this
Agreement, if such securities are being sold through underwriters, or, if such
securities are not being sold through underwriters, on the date that the
registration statement with respect to such securities becomes effective, a copy
of (i) an opinion, dated such date, of the counsel representing the Company for
the purposes of such registration, in form and substance as is customarily given
to underwriters in an underwritten public offering, addressed to the
underwriters, if any and (ii) a letter dated such date, from the independent
certified public accountants of the Company, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriters.

(j) Make available at reasonable times for inspection by any managing
underwriter participating in any disposition of such Registrable Securities
pursuant to a registration statement, the counsel selected by any managing
underwriter (each, an “Inspector” and collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors and employees, and the independent public accountants of the Company,
to supply at reasonable times all information reasonably requested by any such
Inspector in connection with such registration statement. No Records shall be
disclosed by the Inspectors (and the Inspectors shall confirm their agreement in
writing in advance to the Company if the Company shall so request) unless
(x) the disclosure of such Records is necessary, in the Company’s judgment, to
avoid or correct a misstatement or omission in the registration statement,
(y) the release of such Records is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction after exhaustion of all appeals therefrom
or (z) the information in such Records was known to the Inspectors on a
non-confidential basis prior to its disclosure by the Company or has been made
generally available to the public. The Seller of Registrable Securities agrees
that it shall, upon learning that disclosure of such Records is sought in a
court of competent jurisdiction, give notice to the Company and allow the
Company, at the Company’s expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential.

 

13



--------------------------------------------------------------------------------

2.6 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 that the Investors
shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be required to timely effect the Registration of its
Registrable Securities.

2.7 Indemnification. In the event any Registrable Securities are included in a
Registration Statement under this Section 2:

(a) Indemnification by the Company. To the extent permitted by law, the Company
shall indemnify and hold harmless each Holder, and each of their respective
partners, officers, directors, employees, advisors, agents, any underwriter (as
defined in the Securities Act) for such Holder, and each Person, if any, who
controls such Holder or underwriter within the meaning of the Securities Act or
the Exchange Act, against all losses, claims, damages and liabilities (joint or
several; or actions, proceedings or settlements in respect thereof) to which
such Holder, partner, officer, director, employee, advisor, agent, underwriter
or controlling Person may become subject under laws which are applicable to the
Company and relate to action or inaction required of the Company in connection
with any Registration, qualification or compliance, insofar as such losses,
claims, damages or liabilities(or actions, proceedings or settlements in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”):

 

  (i) any untrue statement or alleged untrue statement of a material fact
contained in such Registration Statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;

 

  (ii) the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they are made, not misleading; or

 

  (iii) any violation or alleged violation by the Company of the Applicable
Securities Law, or any rule or regulation promulgated under the Applicable
Securities Law;

and the Company shall reimburse such Holder, partner, officer, director,
employee, advisor, agent, underwriter and controlling Person for any legal or
other expenses reasonably incurred by them, as such expenses are incurred, in
connection with investigating or defending any such loss, claim, damage,
liability, action or proceeding; provided, however, that the indemnity agreement
contained in this Section 2.7(a) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability, action or proceeding if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability, action or proceeding to the extent
that it arises out of or is based upon (A) a Violation which occurs in reliance
upon and in conformity with written information furnished expressly for use in
connection with such Registration by a Holder or any of their respective
partners, officers, directors,

 

14



--------------------------------------------------------------------------------

employees, advisors, agents, underwriters or controlling Persons or (B) delivery
of a prospectus by a Holder who has received notice from the Company that the
Registration Statement relating thereto contains an untrue statement of a
material fact or an omission of a material fact.

(b) Indemnification by the Investors. To the extent permitted by law, each
Holder shall, if Registrable Securities held by such Holder are included in the
securities as to which such Registration, qualifications or compliance is being
effected, indemnify and hold harmless the Company, each of its employees,
advisors, agents and directors, each of its officers who has signed the
Registration Statement, each Person, if any, who controls the Company within the
meaning of the Securities Act and any underwriter, against any losses, claims,
damages or liabilities (joint or several; or actions, proceedings or settlements
in respect thereof) to which the Company or any such director, officer, legal
counsel, controlling Person underwriter may become subject under the Securities
Act, the Exchange Act or other United States federal or state law, insofar as
such losses, claims, damages or liabilities (or actions, proceedings or
settlements in respect thereof) arise out of or are based upon any of the
following statements, omissions or Violation, in each case to the extent (and
only to the extent) that such statement, omission or Violation occurs in sole
reliance upon and in conformity with written information furnished by such
Holder, or its partners, officers, directors, employees, advisors, agents,
underwriters or controlling Persons expressly for use in connection with such
Registration:

 

  (i) untrue statement or alleged untrue statement of a material fact contained
in such Registration Statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; or

 

  (ii) omission or alleged omission to state therein a material fact required to
be stated therein, or necessary to make the statements therein, in light of the
circumstances in which they are made, not misleading,

and such Holder shall reimburse any legal or other expenses reasonably incurred
by the Company or any such employee, advisor, agent, director, officer,
controlling Person or underwriter in connection with investigating or defending
any such loss, claim, damage, liability, action or proceeding; provided,
however, that the indemnity agreement contained in this Section 2.7(b) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability,
action or proceeding if such settlement is effected without the consent of such
Holder, which consent shall not be unreasonably withheld; and provided, further,
that except for liability for willful fraud or misrepresentation, in no event
shall any indemnity under this Section 2.7(b) exceed the net proceeds received
by such Holder in such Registration. For the avoidance of doubt, the obligations
of the Holders under this Section 2.7(b) are several but not joint.

(c) Notice. Promptly after receipt by an indemnified party of notice of the
commencement of any action (including any governmental action), such indemnified
party shall, if a claim in respect thereof is to be made against any
indemnifying party, deliver to the indemnifying party a written notice of the
commencement thereof and the

 

15



--------------------------------------------------------------------------------

indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, as incurred, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential conflict of interests between such indemnified party
and any other party represented by such counsel in such proceeding.

(d) Survival; Consents to Judgments and Settlements. The obligations of the
Company and Holders under this Section 2.7 shall survive the completion of any
offering of Registrable Securities in a Registration Statement under this
Section 2. No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

2.8 Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC which may at any time
permit the sale of the Registrable Securities to the public without Registration
or pursuant to a Registration on Form F-3 or S-3, as applicable, after such time
as a public market exists for the Common Shares, the Company agrees to:

(a) Make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the
effective date of the first Registration under the Securities Act filed by the
Company for an offering of its securities to the general public;

(b) File with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act (at any
time after it has become subject to such reporting requirements); and

(c) So long as a Holder owns any Registrable Securities, (x) to furnish to such
Holder forthwith upon request (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time after ninety
(90) days after the effective date of the Company’s initial public offering),
the Securities Act and the Exchange Act (at any time after it has become subject
to such reporting requirements), or its qualification as a registrant whose
securities may be resold pursuant to Form F-3 or S-3, as applicable (at any time
after it so qualifies), (ii) a copy of the most recent annual or quarterly
report of the Company and (iii) such other reports and documents of the Company
as such Holder may reasonably request in availing itself of any rule or
regulation of the SEC that permits the selling of any such securities without
Registration or pursuant to Form F-3 or S-3, as applicable; and (y) to procure
the removal of the legend on the restricted securities of the Company held by
such Holder in connection with the resale by such Holder of such securities
under Rule 144.

2.9 Termination. The Company shall have no obligations to register any
Registrable Securities proposed to be sold by any Holder after the earlier of
(a) five (5) years following the

 

16



--------------------------------------------------------------------------------

closing of the IPO and (b) such time as pursuant to Rule 144 or another similar
exemption under the Securities Act such Holder is able to sell all of its
Registrable Securities without Registration. In connection with the foregoing,
if any Registrable Securities become eligible for sale pursuant to Rule 144(d)
or no longer constitute “restricted securities” (as defined under Rule 144(a)),
the Company shall, upon the request of a Holder, promptly remove (or authorize
the transfer agent to remove) any restrictive legend set forth in the
certificates for such Common Shares.

 

3. Miscellaneous.

3.1 Governing Law. This Agreement shall be governed by and construed under the
Laws of the State of New York, without regard to principles of conflicts of law
thereunder.

3.2 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile and e-mailed copies of
signatures shall be deemed to be originals for purposes of the effectiveness of
this Agreement.

3.3 Notices. Any notice required or permitted pursuant to this Agreement shall
be given in writing and shall be given either personally or by sending it by
next-day or second-day courier service, fax, electronic mail or similar means to
such party. Where a notice is sent by next-day or second-day courier service,
service of the notice shall be deemed to be effected by properly addressing,
pre-paying and sending by next-day or second-day service through an
internationally-recognized courier a letter containing the notice, with a
confirmation of delivery, and to have been effected at the expiration of two
days after the letter containing the same is sent as aforesaid. Where a notice
is sent by fax or electronic mail, service of the notice shall be deemed to be
effected by properly addressing, and sending such notice through a transmitting
organization, with a written confirmation of delivery, and to have been effected
on the day the same is sent as aforesaid.

3.4 Headings and Titles. Headings and titles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

3.5 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing Party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such Party may be entitled.

3.6 Successors and Assigns. The registration rights granted to each Investor
under this Agreement may be assigned (but only together with the related
obligations) by such Investor to a transferee of Registrable Securities that
(i) is an Affiliate of such Investor, (ii) an immediate family member or trust
for the benefit of such Investor (or its Affiliate), or (iii) after such
transfer, holds at least 30% of the Registrable Securities owned by such
Investor as of the date hereof (subject to appropriate adjustments for stock
splits, dividends, combinations or the like); provided, however, that (x) the
Company is furnished with written notice of the name and address of such
transferee and the Registrable Securities with respect to which such rights are
being transferred, and (y) such transferee agrees in a written instrument
delivered to the Company to be bound by the terms and conditions of this
Agreement.

3.7 Entire Agreement; Amendments and Waivers. This Agreement (including any
Schedules or Exhibits hereto) constitutes the full and entire understanding and
agreement among

 

17



--------------------------------------------------------------------------------

the Parties with regard to the subjects hereof and thereof, and supersedes all
other agreements between or among any of the Parties with respect to the subject
matter hereof. Any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the written
consent of both Parties.

3.8 Severability. If a provision of this Agreement is held to be unenforceable
under applicable Laws, such provision shall be excluded from this Agreement and
the remainder of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

3.9 Further Assurances. The Parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
intent of this Agreement.

3.10 Rights Cumulative. Each and all of the various rights, powers and remedies
of a party hereto will be considered to be cumulative with and in addition to
any other rights, powers and remedies which such party may have at law or in
equity in the event of the breach of any of the terms of this Agreement. The
exercise or partial exercise of any right, power or remedy will neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.

3.11 No Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right, power or remedy power hereunder
at any one or more times be deemed a waiver or relinquishment of such right,
power or remedy at any other time or times.

3.12 No Presumption. The Parties acknowledge that any applicable Law that would
require interpretation of any claimed ambiguities in this Agreement against the
Party that drafted it has no application and is expressly waived. If any claim
is made by a Party relating to any conflict, omission or ambiguity in the
provisions of this Agreement, no presumption or burden of proof or persuasion
will be implied because this Agreement was prepared by or at the request of any
Party or its counsel.

[The remainder of this page has been intentionally left blank.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

/s/ Ellis Yan Ellis Yan /s/ Solomon Yan Solomon Yan

LILLIAN YAN IRREVOCABLE STOCK TRUST By:   /s/ Ira Kaplan   Ira Kaplan, Trustee
By:   /s/ Valarie Campbell   Valarie Campbell, Trustee TCP INTERNATIONAL
HOLDINGS LTD. By:   /s/ Ellis Yan   Ellis Yan, Chief Executive Officer

 

19